Citation Nr: 1612285	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include flat feet.


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.  His awards and decorations include the Combat Action Ribbon.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In January 2015 and September 2015, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  The Veteran was noted as having pes planus on his enlistment examination.

2.  The Veteran's preexisting bilateral pes planus did not increase in severity beyond its natural progression during his active service.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in February 2011.  The requirements with respect to the content of the notice were met for the purposes of direct service connection.  In this regard, the RO informed the Veteran about the information and evidence that is necessary to substantiate his claim for service connection and the division of responsibilities in obtaining such evidence.  The February 2011 letter also explained how disability ratings and effective dates are determined.  The April 2012 statement of the case (SOC) further explained the information and evidence needed to substantiate claims for service connection based on aggravation of a preexisting disorder, by including the provisions of 38 C.F.R. §§  3.303(c), 3.304(b), and 3.306.

The Board does acknowledge that the February 2011 letter did not provide any notice addressing the evidence needed to substantiate a claim for service connection based on aggravation of a preexisting disorder.  In any event, the Veteran's personal statements demonstrate that he had actual knowledge of what evidence is required to establish service connection based on aggravation of a preexisting disorder.  Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his claim. See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).

Additionally, the Veteran has not alleged any prejudice as a result of any notification error. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran.

With regard to the timing, notice should be provided to a claimant before the initial unfavorable rating decision on a claim. Pelegrini, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the Veteran with all notice prior to the May 2011 rating decision on appeal.  However, in Pelegrini, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made. Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying notice, followed by readjudication of the claim, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in processing his claim. 

The Federal Circuit Court has further held that a supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SSOC. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SSOC. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the timing error was cured.  After providing additional notice as to the pertinent laws and regulations for service connection based on aggravation of a preexisting disorder, by including the provisions of 38 C.F.R. §§  3.303(c), 3.304(b), and 3.306, in the April 2012 SOC, the AOJ readjudicated the claim in August 2013, June 2015, and December 2015 SSOCs.  Thus, the timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). 

Accordingly, the Veteran has received all required notice in connection with the claim, such that there is no prejudicial error in the content or timing of VCAA notice. See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in March 2011 and October 2012.  Thereafter, VA medical opinions were obtained in May 2015 and November 2015.

As discussed below, the Board finds that the VA opinions in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and the examiners also provided rationales for their opinions.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the January 2015 and September 2015 remands, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the January 2015 remand, the AMC obtained a VA medical opinion in May 2015 in which the examiner addressed the Veteran's in-service complaints of foot pain.  With respect to the September 2015 remand, the AMC obtained another VA medical opinion in November 2015 in which the VA examiner addressed a March 2011 VA examiner's opinion that the Veteran's pes planus was aggravated in service.  In addition, the AMC obtained outstanding VA treatment records and associated them with the claims file.  Thus, there was compliance with the January 2015 and September 2015 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  As pes planus is not listed as a chronic disease under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson, 7 Vet. App. at 470; Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

In cases where the presumption of soundness attaches, the burden shifts to the Secretary to show by clear and unmistakable evidence that: "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service." Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition. Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's service treatment records include a December 2002 enlistment examination report noting that that he had an abnormal clinical evaluation of the feet.  The examiner indicated that the Veteran had mild, asymptomatic pes planus.  In an associated report of medical history, the Veteran denied having any foot trouble.

In a March 2004 service treatment note, the Veteran complained that he had left foot pain for approximately five months.  He indicated that he had injured his left foot during a hump in boot camp.  He also reported that he had previously broken a metatarsophalangeal joint (MTP) in his left foot during high school.  A physical examination showed localized pain to the midsection of the left foot.  The Veteran stated that his foot hurt during and after walking or running.  The examiner diagnosed the Veteran with pes planus.

In an April 2006 service treatment note, the Veteran complained of right foot pain that had originated during a 12-mile hump and had progressively worsened over a period of 72 hours.  An x-ray of the foot was unremarkable.  The examiner diagnosed the Veteran with overuse syndrome of the right foot.

In a May 2007 report of medical history, prior to separation from service, the Veteran denied having any foot pain.  

A July 2008 VA treatment note documented that the Veteran had flat feet.

In February 2011, the Veteran filed a claim for service connection for flat feet.  

In a December 2011 statement, the Veteran's representative, at that time, reported that the Veteran served in combat in a supply function as a warehouse clerk which required long periods of standing and walking on hard or unstable surfaces in combat boots.  He asserted that the duties aggravated his preexisting foot condition.

Initially, the Board notes that the presumption of soundness does not apply in this case, as pes planus was specifically noted on the entrance examination.  Indeed, the Veteran's claim has been asserted on an aggravation basis dating back to his original claim.  Thus, the remaining question is whether the Veteran's preexisting bilateral pes planus was aggravated during service.

There are several medical opinions of record pertaining to the Veteran's claim.  In evaluating the individual opinions, the Board notes that the March 2011 VA examiner suggested that the Veteran's preexisting asymptomatic pes planus was significantly contributing to his bilateral knee and low back symptoms and that the residuals of his flat feet (specifically, his back and knee pain) were likely exacerbated during service.  Significantly, however, he also opined that the Veteran's pes planus was not exacerbated during service.

The remainder of the medical opinions also weigh against the claim.  During an October 2012 VA examination, the examiner noted that the December 2002 enlistment examination included a notation of preexisting pes planus; however, she also indicated that there were no subsequent complaints of or treatment for pes planus in the Veteran's service records.  Therefore, she determined that there was no documented worsening or aggravation of the Veteran's pes planus during service.  While the VA examiner addressed some questions related to the Veteran's pes planus, it was unclear if she considered the Veteran's complete service treatment records in providing these opinions, as she did not address the Veteran's complaints of foot pain in March 2004 and April 2006.  Therefore, the probative value of this opinion is limited.

In May 2015, the October 2012 VA examiner provided an addendum opinion.  She indicated that she had reviewed the claims file and noted the Veteran's in-service complaints of left foot pain in March 2004 and right foot pain in April 2006.  She noted that, following the March 2004 and April 2006 treatment during service, the Veteran was not treated for recurrent or chronic foot complaints.  The examiner opined that the March 2004 and April 2006 complaints were "individual resolved foot complaints."  Therefore, she opined that the Veteran's preexisted bilateral pes planus was less likely than not permanently aggravated or worsened beyond its natural progression by service.

In a December 2015 VA addendum opinion, the October 2012 VA examiner stated that she had reviewed the claims file and noted the March 2011 VA examiner's statement that the Veteran's pes planus contributed to his current back and knee symptoms.  She noted that the March 2011 VA examiner diagnosed the Veteran with bilateral patellofemoral syndrome and mechanical low back strain.  She stated, "There is no documentation that [the Veteran's] mild preexisting [pes] planus contributed or caused these [two] mechanical/overuse/strain/sprain type conditions."  She further stated, "This examiner continues to opine that [the Veteran's] preexisting bilateral pes planus less likely as not permanently increased in severity during the Veteran's service/less likely as not that the disorder permanently increased in severity as a result of active service."

The Board affords substantial probative weight to the December 2015 VA addendum opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record, and it is supported by detailed rationale. See Nieves-Rodriguez v. Peake, supra. 

The Board has considered the December 2011 statement submitted by the Veteran's then-representative.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as an onset of his bilateral pes planus, and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.  In any event, this December 2011 statement is not conclusive on the question of aggravation, and the most probative evidence in this case, as discussed in detail above, is against the claim.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for bilateral pes planus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


